Citation Nr: 1702164	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  10-26 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial evaluation higher than 10 percent for a right ankle disability, prior to June 23, 2014.

2. Entitlement to an initial evaluation higher than 30 percent for a right ankle disability, since June 23, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1988 to January 2009.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. In an April 2009 rating decision, the RO granted service connection, effective February 1, 2009, for a right ankle disability, and assigned a 0 percent disability rating. In a May 2010 rating decision, the RO increased the initial rating to 10 percent.

In June 2013, the Veteran had a Board videoconference hearing before the undersigned Acting Veterans Law Judge. A transcript of that hearing is of record.

In March 2014, the Board remanded the case to the RO to develop additional evidence.

In September 2014 rating decision, the VA Appeals Management Center (AMC) granted a 30 percent rating effective June 23, 2014. The rating issues remain before the Board because the increased rating that was granted was not a complete grant of the maximum benefits available. See AB v. Brown, 6 Vet. App. 35 (1993).

In February 2015, the Board again remanded the case to the RO to develop additional evidence. The RO developed additional evidence and returned the case to the Board.



FINDINGS OF FACT

1. Prior to June 23, 2014, the residuals of a right fibula fracture were manifested by no worse than moderate disability, with pain, limitation of motion, instability, weakness, swelling, and diminished endurance.

2. Since June 23, 2014, the right ankle disability has not been manifested by loose motion, or by ankylosis in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.


CONCLUSIONS OF LAW

1. The Veteran's right ankle disability met the criteria for a 20 percent evaluation, but no higher, prior to June 23, 2014. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2016).

2. The Veteran's right ankle disability has not met the criteria for a disability rating higher than 30 percent since June 23, 2014. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5262, 5270, 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United State Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in a letter issued in July 2015. In that letter, the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

In the June 2013 Board hearing, the undersigned Acting VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the Acting VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The claims file contains the Veteran's service medical records, post-service medical records, reports of VA medical examinations, a transcript of the 2013 Board hearing, and VA opinion as requested in the Board remands. The VA examination reports show some, but not all, of the test results and other findings that are potentially relevant to rating his right ankle disability. The Veteran has reported worsening of the disability over time. Any additional examinations performed hereafter cannot address what other examination techniques would have shown during earlier periods; specifically, findings related to measurements with weight bearing, nonweight bearing, passive motion, and active motion are not now reproducible.  Correia v. McDonald, 28 Vet. App. 158 (2016). Fortunately, statements from the Veteran provide additional information about the manifestations, effects, and severity of the disability at various points over the appeal period. All of the presently assembled evidence, considered together, forms a reasonable basis to address the appealed rating issues.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The appellant actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Right Ankle

The Veteran essentially contends that his right ankle disability residual to fracture warrants ratings higher than those in effect: an initial (from February 1, 2009) 10 percent rating and a 30 percent rating from June 23, 2014. VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2.

The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999). The Court has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); see DeLuca v. Brown, 8 Vet. App. 202 (1995). In addition, VA regulations indicate, and the Court has emphasized, that testing of range of motion of joints that have painful motion should include both active and passive motion, motion in weight-bearing and non-weight-bearing, and, if possible, the range of motion of the opposite undamaged joint. 38 C.F.R. § 4.59; see Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The rating schedule addresses musculoskeletal disorders at 38 C.F.R. § 4.71a. In evaluating the Veteran's right ankle disability, the RO has considered Diagnostic Codes 5003, 5014, 5270, 5271. Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion of the affected joint. Under Diagnostic Code 5014, osteomalacia is rated as comparable to degenerative arthritis, based on limitation of motion of the affected joint. Under Diagnostic Code 5270, ankylosis (total loss of motion) of the ankle is rated at 40, 30, or 20 percent, depending on the position in which the ankle is frozen. Under Diagnostic Code 5271, limitation of motion of the ankle is rated at 20 percent if marked and 10 percent if moderate.

The Veteran's service-connected right ankle disability followed fracture of the right fibula, and imaging performed in service showed nonunion of the fibula. It is therefore also appropriate to consider Diagnostic Code 5262, which addresses impairment of the tibia and fibula. Under that code, nonunion, with loose motion, requiring a brace, is rated at 40 percent. Malunion is rated based on the extent of knee or ankle disability. Marked disability is rated at 30 percent, moderate at 20 percent, and slight at 10 percent.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's service treatment records show that he sustained right ankle injury in airborne operations in May 2006. X-rays showed undisplaced fracture of the right distal fibula lateral malleolus. The injury was treated using a walking cast. He later experienced recurring and ongoing right ankle pain. He underwent arthroscopic surgery in December 2006. In April and May 2008 imaging showed nonunion of one large fragment and one tiny fragment of the fibula. He underwent another arthroscopic surgery in September 2008.

In December 2008, before the Veteran's separation from service, he had a VA medical examination. He reported having sustained right ankle fracture in a parachute jump. He stated that problems with the ankle continued, and that presently the ankle had weakness, stiffness, swelling, giving way, lack of endurance, and constant pain. He related that the pain worsened with activity, and that the pain sometimes made him unable to function. He reported that the ankle problems made him unable to run, walk long distances, or take part in sports. The examiner found that the Veteran's right ankle had dorsiflexion to 15 degrees and plantar flexion to 30 degrees. The examiner stated that after repetitive use there was no further limitation of motion due to pain, weakness, lack of endurance, fatigue, or incoordination.

Records of VA treatment of the Veteran in 2009 through 2015 reflect ongoing right ankle problems. In May 2009, he described the severity of his right ankle pain as 7 out of 10.

The claims file contains records of treatment of the Veteran by private orthopedist J. S., M.D. In May 2009, the Veteran reported increased swelling in his right ankle. He stated that the ankle was painful with standing. Dr. S. noted effusion and swelling. The ankle was limited to 5 degrees of dorsiflexion, 40 degrees of plantar flexion, 10 degrees of inversion and 5 degrees of eversion. The ankle had crepitus with motion. Dr. S. noted that the veteran was not able to run or to walk long distances.

In a June 2009 notice of disagreement, the Veteran asserted that the December 2008 VA examination was inadequate in that the examiner did not address all of the manifestations and effects of his right ankle disability.

In a July 2009 statement, Dr. S. reported that he had been treating the Veteran for two years for right ankle disorders following a fracture. Dr. S. stated that presently the Veteran's right ankle had persistent pain and swelling, with symptoms after walking more than a quarter mile. He noted that the ankle had stiffness, and was limited to 5 degrees of dorsiflexion, 40 degrees of plantar flexion, 10 degrees of inversion, and 5 degrees of eversion. He observed that the ankle had effusion and tenderness. He stated that the Veteran's gait was abnormal, with a limp. He reported that the ankle disorder necessitated the use of analgesics, and that the Veteran was at risk for further degenerative joint disease.

In treatment by Dr. S. in August 2009, the Veteran reported worsened right ankle pain. In VA treatment in April 2011, the Veteran reported chronic and worsening right ankle pain. In February 2013, he was seen for right ankle pain.

In the June 2013 Board hearing, the Veteran reported that his right ankle disability had worsened since the last VA examination. He indicated that the problems in that ankle included a lack of cartilage. He stated that after walking the ankle became swollen and had a build-up of fluid. He reported that the ankle was unstable, severely so if he tried to move or carry heavy things. He indicated that the ankle caused problems with walking backwards. He reported that he wore an ankle brace when he had to walk. He stated that the lack of cushioning in his ankle made him unable to run. He reported that he ran a business selling ink and toner. He stated that he had to hire somebody to move items when he received shipments, because his ankle problems made him unable to lift or carry heavy things. He indicated that even with prolonged sitting he had to move his ankle to relieve pressure that built up. He stated that he could go up and down a flight of stairs, but that his ankle became unstable if he tried to carry a load of more than 20 or 30 pounds on stairs. He indicated that VA clinicians prescribed daily medication for his ankle pain.

On VA examination on June 23, 2014, the Veteran reported that his right ankle produced constant low grade pain. He stated that it felt as though there was no cushion between the bones. He reported that he saw fluid bubbles in the region of the past surgeries. He related that the ankle felt unstable, as though it would buckle or give way. He indicated that with activity right ankle pain worsened, causing limping and necessitating the cessation of activity. He reported that after walking more than a mile or standing for 20 minutes the ankle swelled, fluid built up, there was throbbing pain, and the ankle could become unstable. He stated that after more than 30 minutes of holding the ankle in a position, such as with driving, the ankle locked up and creaked. He indicated that he took pain medication and used a plastic ankle brace as prescribed by his treating orthopedist. He reported that he presently worked as a program analyst at a military facility. He stated that he had limited endurance for prolonged standing, walking, or sitting in a confined space.

The examiner reported having reviewed the Veteran's claims file. The examiner found that the right ankle had dorsiflexion to 20 degrees, with pain from 10 degrees, and plantar flexion to 30 degrees, with pain at 30 degrees. The left ankle had dorsiflexion to 20 degrees and plantar flexion to 40 degrees, with no objective evidence of painful motion. After three repetitions, each ankle had the same ranges of dorsiflexion and plantar flexion as on the first test. Inversion of the right ankle produced pain at 25 degrees, and at 20 degrees after three repetitions. Eversion of the right ankle produced pain at 15 degrees, and at 10 degrees after three repetitions. The left ankle had inversion to 35 degrees and eversion to 25 degrees without pain. The examiner indicated that the right ankle had ankylosis of the ankle, subtalar, and/or tarsal joint, in a position of dorsiflexion between 0 and 10 degrees. The examiner stated that it would be speculation to state in degrees any additional limitation of motion that would be present during a flare-up of worse symptoms.

On muscle strength testing, the right ankle had 4/5 strength with dorsiflexion and plantar flexion, while the left ankle had 5/5 strength with both motions. On the anterior drawer test, the left ankle had laxity compared with the left. On the talar tilt test, the right ankle did not have laxity compared with the left. The examiner noted that the Veteran regularly used a molded brace on his right ankle to provide stability with articulation. The examiner noted that imaging showed arthritis and ankylosis of the right ankle. The examiner reported that the right ankle had functional impairment in the form of reduced movement, weakened movement, excess fatigability, pain on movement, swelling, instability of station, and interference with sitting, standing, and weightbearing.

In the 2014 and 2015 Board remands, the Board instructed the RO to refer the issue of ratings for the right ankle disability to the Director of the VA Compensation and Pension Service for consideration of extraschedular ratings, in light of findings of instability of the ankle.

In a January 2015 statement, the Veteran asserted that his right ankle disability warranted a 30 percent rating from February 2009, immediately following his separation from service.

In March 2016, the Acting Director of the VA Compensation Service reported having reviewed the Veteran's claims file. The Acting Director expressed the opinion that a higher rating on an extraschedular basis was not warranted. He noted the effects of the right ankle disability on the Veteran's work, but concluded that those effects did not rise to the level of marked interference with his two jobs or with all types of employment. The Acting Director also noted that the right ankle disability did not require frequent hospitalizations or emergency room visits.

From separation from service in 2009, the Veteran's right ankle disability was manifested by pain and limitation of motion. It was also manifested by instability, weakness, swelling, and diminished endurance. It made him unable to run or walk long distances. The residuals of the fibula fracture produced ankle disability that was more than mild; the disability was closer to moderate. The disability level was reasonably consistent with a 20 percent rating under Diagnostic Code 5262. The Board grants that rating from the effective date of service connection, February 1, 2009.

The evidence regarding the Veteran's right ankle from February 2009 through June 22, 2014, does not show ankle disability that rises to the level of marked disability. He remained able to stand and walk for short periods, and was able to maintain full time employment. At some point he began using an ankle brace, but he did not have loose motion of the fibula or ankle. Therefore, a rating higher than 20 percent under Diagnostic Code 5262 was not warranted for that period. No ankylosis of the ankle was noted, so there was no basis for a rating higher than 20 percent under Diagnostic Code 5270.

The ankylosis found in the Veteran's right ankle on the June 23, 2014, examination was in dorsiflexion between 0 and 10 degrees, consistent with the criteria for a 30 percent rating under Diagnostic Code 5270. It was not found to be in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity, such as would warrant a 40 percent rating under Diagnostic Code 5270. While an ankle brace has been prescribed, the ankle status post fibula fracture has not been noted to have loose motion, so it does not meet the criteria for a 40 percent rating under Diagnostic Code 5262.

In the initial period through the later period, the regular rating criteria have been sufficient to evaluate the Veteran's right ankle disability. Diagnostic Codes 5262, 5270, and 5271 reasonably contemplate his pain, limitation of motion, instability, and diminished endurance. Although his right ankle disability contributes to his inability to do heavy lifting, it does not markedly interfere with his desk job or with employment in general. Nor has his right ankle disability required frequent hospitalizations. It is thus appropriate, reasonable, and sufficient to evaluate the disability under the regular rating schedule, without assignment of extraschedular ratings.


ORDER

Prior to June 23, 2014, a 20 percent disability rating for right ankle disability is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

A disability rating higher than 30 percent for right ankle disability since June 23, 2014, is denied.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


